IN THE COURT OF APPEALS OF IOWA

                                 No. 17-1181
                              Filed May 2, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GRABIEL GARCIA,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Boone County, Paul G. Crawford,

District Associate Judge.



      Grabiel Garcia appeals his convictions of eluding and operating while

intoxicated. AFFIRMED.



      Andrew J. Boettger of Hastings, Gartin & Boettger, L.L.P., Ames, for

appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                          2


VOGEL, Presiding Judge.

       Grabiel Garcia pled guilty to eluding, in violation of Iowa Code section

321.279(3) (2017) and operating while intoxicated, second offense, in violation of

Iowa Code section 321J.2. On appeal, he contends the district court failed to

advise him of his right against self-incrimination. See Iowa R. Crim. P. 2.8(2)(b)

(2017).   Garcia claims this failure means his plea was not given knowingly,

intelligently, and voluntarily. The State asserts Garcia has failed to preserve his

claim for review and also does not raise the issue as an ineffective-assistance-of-

counsel claim.

       “A defendant’s failure to challenge the adequacy of a guilty plea proceeding

by motion in arrest of judgment shall preclude the defendant’s right to assert such

challenge on appeal.” Iowa R. Crim. P. 2.24(3)(a). Garcia did not file a motion in

arrest of judgment. This failure is excused if the district court does not “inform the

defendant that any challenges to a plea of guilty based on alleged defects in the

plea proceedings must be raised in a motion in arrest of judgment and that failure

to so raise such challenges shall preclude the right to assert them on appeal.” See

Iowa R. Crim. P. 2.8(2)(d); accord State v. Straw, 709 N.W.2d 128, 132 (Iowa

2006). The failure to file a motion in arrest of judgment is also excused if the

omission was based on counsel’s ineffectiveness. Straw, 709 N.W.2d at 133.

However, Garcia does not allege his trial counsel was ineffective on appeal.

       The district court informed Garcia a motion in arrest of judgment was

required to challenge any alleged defects, stating:

               If you decide that I’ve screwed up this plea for some legal
       reason, tell [trial counsel], and you can file what’s called a motion in
       arrest of judgment. That’s a way to try and say, whoa, the judge
                                           3


       messed up something here. I want to take back my plea, and I want
       to get back to the not guilty plea stage, and I want to go forward with
       a trial. You can do that, but you have to file that document, a motion
       in arrest of judgment.
                You have to file it within a certain timeframe. It has to be filed
       within 45 days after today, but at the very latest it has to be filed at
       least 5 days before your sentencing date.

       Because Garcia did not file a motion in arrest of judgment though he was

informed of the requirement to do so, he has failed to preserve error. Also, Garcia

does not assert his trial counsel was ineffective in failing to file the motion in arrest

of judgment. We affirm Garcia’s guilty pleas.

       AFFIRMED.